DETAILED ACTION

The instant application having application No 15/733621 filed on 05/05/2022 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 4 or 5 or 8 or 9 is incorporated into the independent claim 1.
Claim 14 would be allowable if (i) claim 2 or 4 or 5 or 8 or 9 is incorporated into the independent claim 14.
Claim 15 would be allowable if (i) claim 2 or 4 or 5 or 8 or 9 is incorporated into the independent claim 15. 

Response to Argument
Applicant’s arguments with respect to claims 1, 14 and 15 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 9 of Applicant’s Remark, “deriving at a node within the first wireless communication network a set of one or more network keys for the second wireless communication network from one or more network keys of the first wireless communication network that uniquely identify the device within the first wireless communication network”. In fact, Examiner interprets the “the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures” according to Alfano’s disclosure.

As stated in Alfano’s – column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures. Thus, Alfano’s disclosure still covers the limitations of claim 1. whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Alfano’s is directed to “column 15, line 45-55, Message secure Network Access Stratum (NAS) message, Thus, message encrypted and integrity protected to ensure that only the authentic UE is informed about the detected vulnerability(wherein in the broadest interpretation the message has the network key to identify the authentic UE), since only the authentic UE will have the keys needed for integrity and decryption. Therefore, Examiner respectfully disagrees with Applicant's arguments.
On page 9 of Applicant’s Remark, Applicant further argues that (2) “a set of one or more network keys for the second wireless communication network” whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Alfano’s is directed to “Column 25, line 55-65, the MME sends to the USIM via ME the random challenge RAND and an authentication token AUTN for network authentication from the selected authentication vector(network keys for the other which is in this case is a second network),  It includes a KSI for the ME which will be used to identify the keys (and further keys derived from the K )). 
On page 9 of Applicant’s Remark, Applicant further argues that (3) “a set of one or more network keys would occur, a node of the first wireless network” whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Alfano’s is directed to “Column 20, line 10-15, network access is associated with a user equipment, a user equipment in order to operate on a network hold many key configurations, and other information such as identification, and subscriber related information, user equipment communicate with a node, such as a vehicle, roadside infrastructure, another user equipment, or other peer-to-peer communication.
Thus, Alfano’s and Naslund’s disclosures still cover the limitations of claims 1, 14 and 15. Therefore, Examiner respectfully disagrees with Applicant's arguments.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfano et al. (U.S. 10681072, Jun. 9, 2020) in view of Naslund et al. (U.S. 20160255064, Sep. 1, 2016).
 Regarding Claim 1, Alfano discloses a method of authenticating a device subscribed to a first wireless communication network on a second wireless communication network (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network), 
the method comprising deriving at a node within the first wireless communication network a set of one or more network keys for the second wireless communication network from one or more network keys of the first wireless communication network that uniquely identify the device within the first wireless communication network(column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures); 
communicating the derived set of one or more network keys to the device(column 12, line 60-65, the UPF with the SPEF installs the keys such as KuPFEnc and KuPFinr Such keys are derived based on security configuration information, the keys are associated with a key ID, which incorporated in the key derivation).
Alfano discloses all aspects of the claimed invention, except storing a first copy of the derive d set of one or more network keys within an identification module at the device and a second copy of the derived set of one or more network keys within a secure area of the device; and authenticating the device on the second wireless communication network using the second copy of the derived set of one or more network keys stored in the secure area of the device.
Naslund is the same field of invention teaches storing a first copy of the derive d set of one or more network keys within an identification module at the device and a second copy of the derived set of one or more network keys within a secure area of the device(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content of this vector and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), the MS (storage module) computes the keys, further keys are derived from CK(i) and IK(i), this derivation being done in the part of the MS that is outside the USIM, this part outside of the USIM is referred to as Mobile Equipment (ME, and shared key are stored both in the user equipment (specifically, in the USIM(identification module within the secure area of the device)) and in the home network then used for deriving CK (i) and IK keys); 
and authenticating the device on the second wireless communication network using the second copy of the derived set of one or more network keys stored in the secure area of the device(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), and shared key are stored both in the user equipment, the shared key K is then used for deriving CK (i) and IK (i), par(0010), the security is based on identity modules such as USIM making use of a secret/key shared with a communication network node).
Alfano and Naslund are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify authenticating the device on the second wireless communication network using the second copy of the derived set of one or more network keys stored in the secure area of the device the teaching of Alfano to include the authentication and keys establishment based on the content and shared key are stored in the user equipment the teaching of Naslund because it is providing economy in the bandwidth and cryptography used in the authentication response message and processing.
Regarding Claim 7, Alfano discloses the derived set of one or more network keys for the second wireless communication network are derived by an algorithm which receives as an input the one or more network keys of the first wireless communication network(column 11, line 55-60, On receiving message, SMF sends a PDU session configuration request to the UPF containing the security configuration information for the PDU session, the ciphering and integrity protection algorithm, including the KuPF and traffic characteristics for the PDU session).
Regarding Claim 10, Alfano discloses the second wireless communication network is a private network (column 3, line 25-30, P-GW provides the interface between the 4G network and other networks such as the Internet or private networks, P-GW is connected to a public data network PDN over an SGi interface).
Regarding Claim 11, Alfano discloses all aspects of the claimed invention, except the secure area is a secure element of the device.
Naslund is the same field of invention teaches the secure area is a secure element of the device (page 1, par (0007-0008), line 1-15, in the USIM (identification module within the secure area of the device)) and in the home network then used for deriving CK (i) and IK keys).
Regarding Claim 12, Alfano discloses the node within the first wireless communication network is a key management unit forming part of a subscription management system (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures).
Regarding Claim 13, Alfano discloses the node of the second wireless communication network is a subscriber server (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network).
Regarding Claim 14, Alfano discloses communication system comprising a first wireless communication network (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network);
and a second wireless communication network (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures); 
wherein the first wireless communication network comprises a node configured to derive a set of one or more network keys for the second wireless communication network from one or more network keys of the first wireless communication network that uniquely identify the device within the first wireless communication network(column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures),
and communicate the derived set of one or more network keys to the device (column 12, line 60-65, the UPF with the SPEF installs the keys such as KuPFEnc and KuPFinr Such keys are derived based on security configuration information, the keys are associated with a key ID, which incorporated in the key derivation).
Alfano discloses all aspects of the claimed invention, except a device subscribed to the first wireless communication network, the device comprising an identification module and a secure area; for storage as a first copy within the identification module and as a second copy within the secure area; and wherein the second wireless communication network is configured to authenticate the device using the second copy of the derived set of one or more network keys stored in the secure area of the device.
Naslund is the same field of invention teaches a device subscribed to the first wireless communication network, the device comprising an identification module and a secure area(page 1, par(0007-0008),  line 1-15, if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), the MS (storage module) computes the keys, further keys are derived from CK(i) and IK(i), this derivation being done in the part of the MS that is outside the USIM, this part outside of the USIM is referred to as Mobile Equipment (ME, and shared key are stored both in the user equipment (specifically, in the USIM(identification module within the secure area of the device))); 
for storage as a first copy within the identification module and as a second copy within the secure area(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content of this vector and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), the MS (storage module) computes the keys, further keys are derived from CK(i) and IK(i), this derivation being done in the part of the MS that is outside the USIM, this part outside of the USIM is referred to as Mobile Equipment (ME, and shared key are stored both in the user equipment (specifically, in the USIM(identification module within the secure area of the device)) and in the home network then used for deriving CK (i) and IK keys); and wherein the second wireless communication network is configured to authenticate the device using the second copy of the derived set of one or more network keys stored in the secure area of the device(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), and shared key are stored both in the user equipment, the shared key K is then used for deriving CK (i) and IK (i), par(0010), the security is based on identity modules such as USIM making use of a secret/key shared with a communication network node). 
Alfano and Naslund are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify authenticating the device on the second wireless communication network using the second copy of the derived set of one or more network keys stored in the secure area of the device the teaching of Alfano to include the authentication and keys establishment based on the content and shared key are stored in the user equipment the teaching of Naslund because it is providing economy in the bandwidth and cryptography used in the authentication response message and processing.

Regarding Claim 15, Alfano discloses a device subscribed to a first wireless communication network and configured to be authenticated on a second wireless communication network (column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network), 
the device comprising an identification module storing a set of one or more network keys for the first wireless communication network that uniquely identify the device within the first wireless communication network(column 4, line 5-10, the security applied to the UE to Network connection based at on the mutual authentication of the UE device and UE user to verify they have permission to access the network, the protection of the communications exchanged between the UE and Network achieved using, keyed hashes or signatures), 
the identification module further storing a first copy of a set of one or more network keys for the second wireless communication network received from a node of the first wireless communication network (column 12, line 60-65, the UPF with the SPEF installs the keys such as KuPFEnc and KuPFinr Such keys are derived based on security configuration information, the keys are associated with a key ID, which incorporated in the key derivation).
Alfano discloses all aspects of the claimed invention, except the set of one or more network keys for the second wireless communication network being derived from the set of one or more network keys for the first wireless communication network; and a secure area storing a second copy of the set of one or more network keys for the second wireless communication network received from the node of the first wireless communication network; wherein the device is configured to participate in an authentication procedure to authenticate itself on the second wireless communication network using the second copy of the set of one or more network keys for the second wireless communication network stored in the secure area.
Naslund is the same field of invention teaches  the set of one or more network keys for the second wireless communication network being derived from the set of one or more network keys for the first wireless communication network(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content of this vector and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), the MS (storage module) computes the keys, further keys are derived from CK(i) and IK(i), this derivation being done in the part of the MS that is outside the USIM, this part outside of the USIM is referred to as Mobile Equipment (ME, and shared key are stored both in the user equipment (specifically, in the USIM(identification module within the secure area of the device)) and in the home network then used for deriving CK (i) and IK keys); and
a secure area storing a second copy of the set of one or more network keys for the second wireless communication network received from the node of the first wireless communication network(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content of this vector and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), the MS (storage module) computes the keys, further keys are derived from CK(i) and IK(i), this derivation being done in the part of the MS that is outside the USIM, this part outside of the USIM is referred to as Mobile Equipment (ME, and shared key are stored both in the user equipment (specifically, in the USIM(identification module within the secure area of the device)) and in the home network then used for deriving CK (i) and IK keys);
wherein the device is configured to participate in an authentication procedure to authenticate itself on the second wireless communication network using the second copy of the set of one or more network keys for the second wireless communication network stored in the secure area(page 1, par(0007-0008),  line 1-15, authentication and key establishment based on the content and if the comparison was successful, corresponding ciphering key CK(i) and integrity protection key IK(i), and shared key are stored both in the user equipment, the shared key K is then used for deriving CK (i) and IK (i), par(0010), the security is based on identity modules such as USIM making use of a secret/key shared with a communication network node).
Alfano and Naslund are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify authenticating the device on the second wireless communication network using the second copy of the derived set of one or more network keys stored in the secure area of the device the teaching of Alfano to include the authentication and keys establishment based on the content and shared key are stored in the user equipment the teaching of Naslund because it is providing economy in the bandwidth and cryptography used in the authentication response message and processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on Mon to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IQBAL ZAIDI/Primary Examiner, Art Unit 2464